Title: To James Madison from James Simpson, 8 June 1803
From: Simpson, James
To: Madison, James


					
						No. 58.
						Triplicate
						Sir
						Tangier 8th. June 1803.
					
					No. 56 dated 14th. Ulto. was forwarded to Gibraltar and No. 57 of 3d. Inst. by the Brig Mary of Salem to sail from Sallé.  Duplicates of both have been sent Mr. Jarvis of Lisbon by a Portuguese Sloop of War.  Yesterday I was honour’d by way of Gibraltar with original and duplicate of your 26th. March, with postscript to the latter of 1st. April.
					In obedience to your desire I send with this, an exact copy of your Letter to me of 21st. October last year.
					It was matter of very great concern to me to see so considerable a time elapse ’ere I found a conveyance for my Nos. 53 & 54, as I foresaw you would thereby be deprived of my communications for a too great length of time; the uncommon severity of the Weather, and at last Captn. Murray not being able to call here for those dispatches as was intended, was the real cause.
					I trust however I shall ’ere long have the satisfaction of knowing they reached your hands in safety.
					Sidy Muhammed Selawy wrote me about the time the Emperour was expected at Meguinez, desiring to know whether “I had any news to communicate to His Majesty from America”.
					I answered that I had not any, but that I momently expected to see the Gun carriages arrive, since when I have not heard from him.  I am satisfied this enquiry proceeded from a wish to be enabled to speak favourably, when the Emperour should move the subject.
					By first Ship of War bound home, or other equaly probable safe conveyance, I will have the honour of replying to what you mention respecting this Gentleman.  Let it suffice now to say I have still every reason to place reliance on his Friendship should it be in any case necessary to have recourse thereto.
					I am much disapointed in the Gun Carriages not having come forward, for altho’ the motives you are pleased to mention, for their not being sent are no doubt very just, yet it will almost be impossible to convince these people of that being the case.  The War rekindled in Europe presents so many obstacles to having this Article purchased or made there as you now propose, I conceive it my duty after the trials I have before made for that effect, to say there cannot be the smallest reliance on my succeeding therein.  I think it would be hazardous to offer Cash, or any other articles in lieu of these Carriages, as that would be opening a door for expectancies of a far greater value than they could possibly be. At the time the Emperor first applied to me to procure him these Carriages, he considered himself much in want of them, as it had been insinuated to him his Country was then in danger of being invaded.  Altho’ that was found to be groundless, still I know they would be acceptable beyond any thing of equal value.  Under those circumstances I beg leave to recommend that they may still be sent out and as soon as possible.  In order that no sort of objections may be made to them on arrival I hope they will come perfectly complete for Land service, with Iron Axle trees, Beds, Cains and handspikes.
					No. 57 related entirely to the Brig Mary belonging to Mr. John Derby of Salem having been taken up at Mogadore for purpose of conveying some Masts and other Naval Stores belonging to the Emperour from thence to Sallé.  I have not advice yet of her arrival at that Port, but hourly look for it. As this Country has not any Vessels of its own proper for such Service, it is an invariable custom with the Government to lay hold of that they find most at hand, of whatever Nation they be, but what is worst they seldom pay any reasonable Freights; on this occasion after the service is over I shall do my utmost to obtain a recompense for it to Mr. Derby.  Exertions continue to be made to fit out all the Emperours Cruizers, which are the two Ships at Sallé, one at Larach & two Galleys at Tetuan.
					As there has not been any Embassy from Holland, it is generaly supposed he will soon declare against that Country. Under the misfortune happened to Bird Savage and Bird it is some satisfaction that my Bill on them for £225 Stg. if not paid, will not be attended with damages on its being returned, having been remitted for my own purposes.  So the only evil will be the disapointment to me.  I have the honour to be with sentiments of the highest Respect Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
